FINAL OFFICE ACTION
This application remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774, Examiner Charles Cooley. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Group I and Species A (claims 1-6 were elected) in the reply filed on 6 SEP 2021 is acknowledged.
Claims 7-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 SEP 2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." - see 37 CFR 1.121.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over GHIDINI (US 5580169) in view of JAMISON (US 4900159).
The patent to GHIDINI discloses a frothing device including the recited handle 13; a shaft 12 capable of being rotated and having ends with one end connected to and integral with the handle 13 when assembled; an impeller 11 coupled to an opposing end of the shaft 12; the impeller having blades 21 capable of driving fluid in one or more directions; a holder 20 disposed about the blades 21; and an annular screen 23 
JAMISON discloses an impeller device with a rotatable shaft 24; an impeller 10 coupled to one end of the shaft; the impeller having blades 38; a holder 18 disposed about the blades; portions of the holder constituting a screen at 60 disposed about the impeller blades 38 (Figure 4); or wherein the member 16 constitutes a perforated element (col. 4, lines 7-11) with such perforated element/screen 16 being disposed beneath the impeller blades 38; whereby the rotating blades 38 drive fluid in an axial direction away from the top portion of the shaft and toward the lower end of the shaft to pass through the perforated element/screen 16 (col. 4, lines 7-11).   
It would have been obvious to one skilled in the art to have substituted the impeller blades in GHIDINI with the impeller blades of JAMISON for the purpose of imparting a principally axial flow to the fluid to drive the fluid away from an upper portion of the rotatable shaft and axially through the screen located beneath the blades as in JAMISON [the screen located beneath the blades in GHIDINI as well] to impart shearing effects to the fluid thereby breaking down materials in the fluid as said fluid axially passes through the screen (col. 1, lines 33-57).
Furthermore, the prior art to GHIDINI merely differs from the claimed device by the substitution of axially directing impeller blades for the impeller blades in GHIDINI; the substituted blades and their functions were known in the art as evidenced by the patent to JAMISON; one of ordinary skill in the art could have readily substituted one known impeller blade arrangement chosen from a finite list of impeller blade KSR, supra and MPEP 2143(B)).
Moreover, “[e]xpress suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.  
Lacking any distinguishing structure to the contrary, GHIDINI can be deemed to disclose the recited shaft, handle, impeller with blades, holder, and screen as described in the rejection.  The shaft and attached impeller is capable of being rotated and/or reciprocated by a user.  The elements 21 can be considered the broadly recited impeller blades since their movement in a surrounding fluid would impart some degree of movement or impelling to the fluid.  Such movement in GHIDINI is apparently not predominantly axial through the 
THIS ACTION IS MADE FINAL.  Applicant's amendment necessitated the new grounds of rejection.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business   


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        						





6 January 2022